                                  US DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE
                                                                         CIVIL ACTION NO
                                                                         1:20-cv-00410-JD

DEBORAH CIESLIK,              )
                              )
       Plaintiff,             )
                              )
VS.                           )
                              )
ROBERT HOWARD                 )
                              )
      Defendant.              )

                    JOINT STATEMENT ON THE STATUS OF DISCOVERY

       Pursuant to the order of the court, the parties submit their joint statement on the status of

discovery. The plaintiff and defendant have engaged in written discovery and both parties have

been deposed. The parties expect to exchange expert materials in accordance with the schedule

set by the court.

       Plaintiff anticipates the following additional discovery: Plaintiff may take depositions of

Keepers of Records in Florida and/or Massachusetts where plaintiff had her medical treatment and

possibly depositions of ambulance attendants who treated the plaintiff. Counsel will discuss

entering into agreements as to authenticity of the records to eliminate as many of these depositions

as possible. Plaintiff may propound requests for admissions to the defendant. The parties will

also discuss a possible exchange of expert depositions.

       Defendant anticipates the following additional discovery: Defendant is considering taking

depositions of two of the friends of the Plaintiff and Defendant, these are friends who spent time

with the Plaintiff and the Defendant in Florida. Defendant is also considering taking the deposition

of Plaintiff's friend, Linda Ferrara, who currently resides in Massachusetts.

       The parties do not request a discovery conference at this time.
Respectfully Submitted,

The Plaintiff,                                               The Defendant,
By Her Attorney,                                             By His Attorney,


/s/ David P. Angueira                                        /s/ Seth S. Holbrook
David P. Angueira, NH # 16632                                Seth S. Holbrook, NH # 17886
Alan Cantor, pro hac vice                                    Holbrook & Murphy
Swartz & Swartz, P.C.                                        238-240 Lewis Wharf
10 Marshall Street                                           Boston, MA 02110
Boston, Ma 02108                                             617-428-1151
617-742-1900                                                 sholbrook@holbrookmurphy.com
dangueira@swartzlaw.com

Dated: May 3, 2021


                                CERTIFICATE OF SERVICE

        I hereby certify that on May 3, 2021, I electronically filed the document with the Clerk of
the Court using the CM/ECF system which will send notification of such filing to all counsel of
record.

                                                             /s/ Alan L. Cantor
                                                             Alan L. Cantor
